NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted February 11, 2009*
                                 Decided February 11, 2009

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 07‐1892

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 06‐CR‐613‐1
FRANK A. BUTERA,
    Defendant‐Appellant.                            Suzanne B. Conlon, 
                                                    Judge.

                                         O R D E R

       Frank Butera pleaded guilty to two counts of mail fraud, see 18 U.S.C. § 1341, and
one count of conspiracy to commit money laundering, see id. § 1956(h).  The district court
sentenced him to 87 months’ imprisonment and ordered that he pay restitution.  The district
court did not, however, set a restitution schedule for the time during which Butera would


       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See 
Fed. R. App. P. 34(a)(2).
No. 07‐1892                                                                                Page 2

be incarcerated, and Butera did not object to this omission in the district court.  On appeal
Butera entreats us to overrule our recent decision in United States v. Sawyer, 521 F.3d 792 (7th
Cir. 2008) and hold that the district court’s failure to set a restitution schedule constituted
plain error.  We affirm.

         Butera owned and operated two small trucking companies and several phony
trucking companies.  In late 1998 Butera began submitting fraudulent invoices to one of his
customers, a cargo company, and continued his scheme for the next three years—incurring
a total loss of over $3.4 million.  Butera “laundered” the money by setting up bank accounts
under aliases and buying property but placing title under his girlfriend’s name.  Federal
investigators got wise to Butera’s scheme and charged him with mail fraud, money
laundering, engaging in monetary transactions with the proceeds from unlawful activity,
and conspiracy to commit money laundering.  After Butera pleaded guilty, the district court
sentenced him to the low end of the guidelines range and ordered $3.4 million in restitution,
due in full immediately. 

        On appeal Butera argues only that the district court erred by not setting a repayment
schedule for the time during which he is incarcerated.  See 18 U.S.C. § 3664(f)(2).  Butera
admits that he not did raise this issue in the district court and therefore our review is for
plain error.  See United States v. Garrett, 528 F.3d 525, 527 (7th Cir. 2008).  Butera also
acknowledges that our recent opinion, United States v. Sawyer, expressly precludes his
position.  In Sawyer we overruled several of our earlier cases and held that “a judgment of
conviction need not contain a schedule of restitution payments to be made during
incarceration” and indeed, any repayment schedule should not begin until after the
defendant’s release.  521 F.3d at 795‐98, cert. denied, Sawyer v. United States, No. 08‐5150, 2009
WL 56285 (Jan. 12, 2009), Rogers v. United States, No. 08‐5151, 2009 WL 56286 (Jan. 12, 2009),
Duncan v. United States, No. 08‐5122, 2009 WL 56284 (Jan. 12, 2009).  Therefore the district
court’s failure to set a restitution schedule at the time of sentencing was not error—plain or
otherwise.  Sawyer, 521 F.3d at 796‐98. 

        Butera argues, however, that Sawyer should be overturned.  We require compelling
reasons to overturn our circuit precedent.  See Santos v. United States, 461 F.3d 886, 891 (7th
Cir. 2006), aff’d, 128 S. Ct. 2020 (2008).  Butera argues that Sawyer should be overturned
because it is contrary to the plain language of § 3664(f)(2).  But in Sawyer we carefully
considered the plain language of § 3664(f)(2) and concluded that while it required that a
district court set a repayment schedule, it did not specify when that schedule must begin. 
See Sawyer, 521 F.3d at 796.  And, more to the point, Butera has not identified any
compelling arguments not already addressed by Sawyer that persuade us to reconsider a
case so recently decided.  Finally, we note that Sawyer was circulated before release to all
No. 07‐1892                                                                             Page 3

active judges, Cir. R. 40(e), and no judge requested a hearing en banc.  Sawyer, 521 F.3d at
798‐99.  Accordingly, the judgment of the district court is AFFIRMED.